Sherwood, C. J.
The defendants in this case were tried' and convicted in the recorder’s court in the city of Detroit, of the crime of attempting to steal property from the lumber-office of Heck, Hemel & Eckhardt, in said city, in the day-time. The conviction was had under section 9423, How. Stat.
Hpon the hearing in this Court the Attorney General conceded there was error in the record. An inspection of the record shows there was no sufficient evidence given upon the trial upon which a conviction can be sustained, and the judgment must be reversed, and the prisoners discharged.
The other Justices concurred.